NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
LAWRENCE B. LOCKWOOD
and PANIP, LLC,
Plain.tiffs-Appellants,
V.
SHEPPARD, MULLIN, RICHTER & I~IAMPTON,
LLP, JONATHAN HANGARTNER, and STEVE P.
HASSID,
Defendants-Appellees,
2010-1189
Appeal from the United States District Court for the
Centra1 District of Ca1if0rnia in 09-CV-5157, Judge J0hn
F. Wa1ter.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Upon consideration of O’Me1veny & Myers LLP’s
motion for leave to file a brief amicus curiae in support of
the defendants-appe1lees,

LOCKWOOD V. SHEPPARD MULLIN
IT ls ORDERED THAT:
The motion is granted
.)uL 2 8 2010
_1 
CC'
S
Date
Brian M. Berliner, Esq.
Don Howarth, Esq.
Gary A. C1ark, Esq.
David Hricik, Esq.
Margaret M. Grignon, Esq.
Andre M. Mura, Esq.
2
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
"»zs2*:1"§§!.‘.'f.-¢.'ae,1.er.'°“
JUL 2 8 film
1AN&|-g§EAL¥